DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 11: Cancelled.

Examiner’s Comment / Allowable Subject Matter
Claims 1, 3-6, 9-10, 21 and 23-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method for manufacturing a seat cushion comprising designing a seat cushion from received specific occupant data; three-dimensional printing the seat cushion with a cellular structure and channels; and assembling the seat cushion directly to the seat frame by installing the seat frame into the three-dimensional printed seat cushion with channels as recited by applicant’s claimed invention.

Claim 24:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method for manufacturing a seat cushion comprising designing a seat cushion from received specific occupant data; three-dimensional printing the seat cushion from metal wire with a cellular structure; and assembling the seat cushion directly to the seat frame as recited by applicant’s claimed invention.

The most relevant prior art attributed to White et al. (US 2019/0061581 A1) discloses three-dimensional printing a seat cushion comprising a cellular structure and channels directly onto a seat frame. White fails to disclose or fairly suggest designing the seat cushion with channels from specific occupant data and/or three-dimensional printing a seat cushion comprising a cellular structure from metal wire
Applicant’s claimed invention requires the affirmative method step, inter alia, of three-dimensional printing a seat cushion directly on a seat frame from metal wire. One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a method for manufacturing a seat cushion as recited by the affirmative method steps of Applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726